Exhibit 2 Directors and Executive Officers of IDB Development Corporation Ltd. (as of June 30, 2011) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Present Principal Occupation Nochi Dankner Chairman of the Board of Directors Chairman of IDB Holding, IDB Development, Discount Investment Corporation Ltd. and Clal Industries and Investments Ltd.; Businessman and director of companies. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Zehava Dankner Director Director of companies. 64 Pinkas Street, Tel Aviv 62157, Israel Avi Fischer Deputy Chairman of the Board of Directors Executive Vice President of IDB Holding; Deputy Chairman of IDB Development; Co-Chief Executive Officer of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Zvi Livnat Deputy Chairman of the Board of Directors Executive Vice President of IDB Holding; Deputy Chairman of IDB Development; Co-Chief Executive Officer of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Refael Bisker Director Chairman of Property and Building Corporation Ltd.; Co-Chairman of Shufersal Ltd. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Jacob Schimmel Director Co-Managing Director of UKI Investments. 7 High field Gardens, London NW11 9HD, United Kingdom Shay Livnat Director President of Zoe Holdings Ltd. 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Eliahu Cohen Director and Chief Executive Officer Chief Executive Officer of IDB Development. 3 Azrieli Center, The Triangular Tower 44th floor, Tel-Aviv 67023, Israel Isaac Manor (*) Director Chairman of companies in the motor vehicle sector of the David Lubinski Ltd. group. 103 Kahanman Street, Bnei Brak 51553, Israel Dori Manor (*) Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. 103 Kahanman Street, Bnei Brak 51553, Israel Abraham Ben Joseph Director Director of companies. 87 Haim Levanon Street, Tel-Aviv 69345, Israel Amos Malka Director Director of companies 18 Nahal Soreq Street, Modi'in 71700, Israel Prof. Yoram Margalioth Director Senior lecturer (expert on tax laws) at the Faculty of Law in the Tel Aviv University. 16 Ha'efroni Street, Raanana 43724, Israel Irit Izakson Director Director of companies. 15 Great Matityahou Cohen Street, Tel-Aviv 62268, Israel Lior Hannes Senior Executive VicePresident Senior Executive Vice President of IDB Development; Chief Executive Officer of IDB Investments (U.K.) Ltd. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Dr. Eyal Solganik Executive Vice President and Chief Financial Officer Executive Vice President and Chief Financial Officer of IDB Development; Chief Financial Officer of IDB Holding. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Ari Raved Vice President Vice President of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Gonen Bieber ** Vice President and finance manager Vice President and Chief Financial Officer of Clal Industries and Investments Ltd.; Vice President and finance manager of IDB Development; Finance manager of IDB Holding. 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Haim Gavrieli Executive Vice President Chief Executive Officer of IDB Holding; Executive Vice President of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Haim Tabouch Vice President Comptrolling Vice President Comptrolling of IDB Development; Comptroller of IDB Holding. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Amir Harosh Comptroller Comptroller of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel (*) Dual citizen of Israel and France. (**) Dual citizen of Israel and Germany.
